Name: Commission Regulation (EEC) No 2675/89 of 1 September 1989 opening an individual sales by tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9. 89 Official Journal of the European Communities No L 258/7 COMMISSION REGULATION (EEC) No 2675/89 of 1 September 1989 opening an individual sales by tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1780/89 (4), as amended by Regulation (EEC) No 2205/89 (^ laid down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by tender should be opened for vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas an individual sale by tender should be held for the export of alcohol from the Community for purposes other than the manufacture of alcoholic beverages intended for human consumption ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies. 2. The alcohol offered for sale is intended for export and must be imported into a third country other than the United States of America or the countries listed below :  Guatemala,  Belize,  Honduras, including the Swan Islands,  El Salvador, Costa Rica,  St Christopher and Nevis,  Haiti,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St. Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles : Curasao, Bonaire, St Eustace, Saba and the southern part of St Martin,  Guyana,  Iceland,  Sweden,  Norway,  Finland,  Switzerland,  Austria.; 3 . The alcohol must not be used for the manufacture of alcoholic beverages intended for human consumption . Article 2 The location and reference numbers of the vats concerned, the volume of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol shall be specified in the sale notice of individual sale No 7. HAS ADOPTED THIS REGULATION : Article 1 1 . One individual sale by tender shall be held of a total quantity of 0,5 million hectolitres of alcohol at 100 % vol obtained from the distillation operations referred to in (  ) OJ No L 84, 27; 3. 1987, p, 1 . (2) OJ No L 128, 11 . 5. 1989, p. 31 . (3) OJ No L 346, 15. 12. 1988, p. 7. (4) OJ No L 178, 24. 6. 1989, p. 1 . 0 OJ No L 209, 21 . 7. 1989, p. 36 . No L 258/8 Official Journal of the European Communities 5. 9 . 89 Article 3 The sale shall take place in accordance with Regulation (EEC) No 1780/89, and in particular Articles 10 to 17 and 29 to 38 thereof. notice No 7 published in the 'C series of the Official Journal of the European Communities. Article 5 The deadline for the submission of tenders at the address given in the sale notice shall be 12 noon (Brussels time) on 25 September 1989. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 The specific conditions applying to the individual sale by tender and the names and addresses of the intervention agencies concerned shall be given in the individual sale This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission